Case 2:18-cv-11273-MCA-LDW Document 1051 Filed 06/19/20 Page 1 of 10 PageID: 25058



   MCGRATH NORTH MULLIN & KRATZ PC LLO
   First National Tower, Suite 3700
   1601 Dodge Street
   Omaha, NE 68102
   Telephone: 402.341.3070
   By: Thomas C. McGowan, Esq. (pro hac vice pending)
        (tmcgowan@mcgrathnorth.com)


   MCCARTER & ENGLISH, LLP
   Renaissance Center
   405 N. King Street, 8th Floor
   Wilmington, DE 19801
   Telephone: 302.984.6391
   By: Joe Yeager
      (jyeager@mccarter.com)

   Attorneys for Defendant
   Zeneca Inc.

                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


    OCCIDENTAL CHEMICAL CORPORATION,                               Civil Action No: 2:18-CV-11273

             Plaintiff,

             v.
                                                            ANSWER AND SEPARATE DEFENSES
       st                                                    OF ZENECA INC. TO PLAINTIFF’S
    21 CENTURY FOX AMERICA, INC., ET AL.,
                                                           COUNTERCLAIMS AND CROSSCLAIMS
             Defendants.



            Defendant Zeneca Inc. (“Defendant”), by and through counsel, hereby answers Plaintiff

   Occidental Chemical Corporation’s Counterclaims and Crossclaims, filed on September 13,

   2019, ECF Nos. 763-833 (“Counterclaim”), as set forth below. Except as specifically admitted

   herein, Defendant denies each and every allegation of the Counterclaim. Defendant expressly

   reserves the right to amend and/or supplement its Answer and Separate Defenses to Plaintiff’s

   Counterclaims. Defendant further responds paragraph-by-paragraph as follows:


                                                   1

   ME1 33643711v.1
Case 2:18-cv-11273-MCA-LDW Document 1051 Filed 06/19/20 Page 2 of 10 PageID: 25059




                     1.     The first sentence of Paragraph 1 of the Counterclaim references and

   purports to characterize and quote from Plaintiff’s Complaint, a document which speaks for

   itself. Defendant denies any statements or allegations in the first sentence of Paragraph 1 that

   mischaracterize or misquote the referenced Complaint or take it out of context. Defendant further

   denies that Plaintiff’s Complaint was limited to claims related to Lower 8.3 miles of the Lower

   Passaic River and denies any remaining allegations, characterizations, or implications in the first

   sentence of Paragraph 1. Defendant incorporates as if fully set forth herein its responses to all the

   allegations and claims in Plaintiff’s Complaint, as set forth in its Answer to Plaintiff’s

   Complaint, filed on November 9, 2018 ECF No. 429 (“Answer to Complaint”).

           2.        Paragraph 2 of the Counterclaim references and purports to characterize and quote

   from Defendants’ Counterclaims filed in this matter. These documents speak for themselves in

   the appropriate context. Defendant denies any statements or allegations in Paragraph 2 that

   mischaracterize or misquote Defendant’s Counterclaims or take them out of context. Defendant

   denies any remaining allegations, characterizations, and implications in Paragraph 2.

           3.        To the extent the allegations in Paragraph 3 and footnote 4 of the Counterclaim

   relate to individuals or entities other than Defendant, Defendant is without knowledge or

   information sufficient to form a belief as to the truth or accuracy of those allegations and

   therefore denies the same. Paragraph 3 and footnote 4 of the Counterclaim contain references to

   and characterizations of Plaintiff’s Complaint, Defendants’ Counterclaims, and a certain 2007

   Standstill Agreement. Those documents speak for themselves in the appropriate context.

   Defendant denies any statements or allegations in Paragraph 3 and footnote 4 of the

   Counterclaim contain Plaintiff’s characterization of its own claims, to which no response is

   required. To the extent a response is required, Defendant admits that Plaintiff’s counter- and


                                                      2

   ME1 33643711v.1
Case 2:18-cv-11273-MCA-LDW Document 1051 Filed 06/19/20 Page 3 of 10 PageID: 25060




   cross-claims assert claims under Sections 107 and 113 of CERCLA and for declaratory

   judgment. However, Plaintiff’s crossclaims, its Section 107 counterclaims-in-reply, and its

   Section 113 and declaratory judgment counterclaims-in-reply, except as they relate to the 2007

   remedial investigation and feasibility study (“RI/FS”) administrative settlement agreement and

   order on consent (“2007 RI/FS ASAOC”), have been dismissed pursuant to the Count’s May 26,

   2020 Order partially granting Defendants’ Motion to Strike or Dismiss (EFC No. 968) (“May 26,

   2020 Order”). With respect to Plaintiff’s remaining declaratory judgment and Section 113

   counterclaims-in-reply relating to the 2007 RI/FS ASAOC, Defendant denies that Plaintiff has

   incurred recoverable costs or is entitled to any of the requested relief. Footnote 4 contains one or

   more conclusions of law, to which no response is required. To the extent a response is required,

   Defendant denies the allegations in footnote 4 and expressly denies that Plaintiff has the “right”

   to amend its Counterclaim (or, for that matter, its Complaint). Defendant denies any remaining

   allegations, characterizations, and implications in Paragraph 3 and footnote 4, including any

   which seek to impute liability to Defendant.

           4.        Defendant incorporates as if fully set forth herein its responses to Paragraphs 1

   through 44 of Plaintiff’s Complaint, as set forth in Paragraphs 1 through 44 of its Answer to

   Complaint.

           5.        To the extent the allegations contained in Paragraph 5 of the Counterclaim relate

   to individuals or entities other than Defendant, Defendant is without knowledge or information

   sufficient to form a belief as to the truth or accuracy of those allegations and therefore denies the

   same. Paragraph 5 of the Counterclaim references and purports to the characterize a 2016 Record




                                                      3

   ME1 33643711v.1
Case 2:18-cv-11273-MCA-LDW Document 1051 Filed 06/19/20 Page 4 of 10 PageID: 25061




   of Decision, Lower 8.3 miles of the Lower Passaic River Part of the Diamond Alkali Superfund

   Site (“2016 ROD”), a document which speaks for itself in the appropriate context. Defendant

   denies any statements of allegations in Paragraph 5 that mischaracterize this document or take it

   out of context. Defendant denies any remaining allegations, characterizations, and implications

   in Paragraph 5.

           6.        Defendant, upon information and belief, admits the allegation in Paragraph 6 of

   the Counterclaim that a group of parties formed the Cooperating Parties Group (“CPG”) and that

   Plaintiff, Maxus Energy Corporation (“Maxus”), and Tierra Solutions, Inc. (“Tierra”) were, at

   one time, members of the CPG. Defendant, upon information and belief, admits that members of

   the CPG signed a settlement agreement with EPA in 2004 (“2004 RI/FS AOC”), which was

   amended in 2005 and 2007, and signed the 2007 RI/FS ASAOC with EPA in 2007. To the extent

   the allegations in Paragraph 6 seek to paraphrase or characterize the 2004 RI/FS AOC and

   amendments thereto and the 2007 RI/FS ASAOC, these documents speak for themselves in the

   appropriate context. Defendant denies any statements and amendments and/or take them out of

   context. To the extent the allegations in Paragraph 6 that mischaracterize the referenced

   settlement agreements and amendments and/or take them out of context. To the extent the

   allegations in Paragraph 6 relate to individuals or entities other than Defendant, Defendant is

   without knowledge or information sufficient to form a belief as to the truth or accuracy of those

   allegations and therefore denies the same. Defendant admits that in Plaintiff’s Counterclaims and

   Crossclaims, Plaintiff seeks a monetary judgment for cost recovery and contribution for response

   costs in connection with the 2007 RI/FS ASAOC but denies that Plaintiff has incurred

   recoverable costs or is entitled to any of the requested relief. Defendant denies any remaining




                                                     4

   ME1 33643711v.1
Case 2:18-cv-11273-MCA-LDW Document 1051 Filed 06/19/20 Page 5 of 10 PageID: 25062




   allegations, characterizations, or implications in Paragraph 6, including any which seek to impute

   liability to Defendant.

           7.        Defendant refers to and specifically incorporates by reference as if fully set forth

   herein Paragraphs 45 through 50 of its Answer to Complaint.

           8.        Defendant refers to and specifically incorporates by reference as if fully set forth

   herein Paragraphs 51 through 173 of its Answer to Complaint.

           9.        Defendant refers to and specifically incorporates by reference as if fully set forth

   herein Paragraphs 174 through 270 of its Answer to Complaint.

                                              COUNT IV
             (Counterclaim and Crossclaim against all Defendants for CERCLA Cost Recovery
                                      Under Section 107(a))

           10.       Count IV (Plaintiff’s Section 107(a) counterclaim and crossclaim) has been

   dismissed in its entirety pursuant to the Court’s May 26, 2020 Order, therefore no response is

   required to allegations relating to Court IV. To the extent a response is required, Defendant

   refers to and specifically incorporates by reference its responses to Paragraphs 1 through 9 of

   Plaintiff’s Counterclaim.1

           11. Count IV has been dismissed in its entirety pursuant to the Court’s May 26, 2020

   Order, therefore no response is required to allegations relating to Count IV. To the extent a

   response is required, Defendant admits it is a “person” as defined in CERCLA Section 101 (21),

   42 U.S.C §9601 (21) but denies each and every allegation in Paragraph 11 to the extent directed

   to it. Defendant is without knowledge or information sufficient to form a belief as to the truth or

   accuracy of allegations as to other defendants and therefore denies the same. Paragraph 11 of the


   1
    Paragraphs 10, 14, and 19 of Plaintiff’s Counterclaim state that they incorporate Plaintiff’s
   “responses” to certain paragraphs of the Counterclaim. Defendant assumes this is a typographical
   error and that Plaintiff intended in Paragraphs 10, 14, and 18 to incorporate certain preceding
   paragraphs of its Counterclaim, not Plaintiff’s “responses” to paragraphs of the Counterclaim.
                                                     5

   ME1 33643711v.1
Case 2:18-cv-11273-MCA-LDW Document 1051 Filed 06/19/20 Page 6 of 10 PageID: 25063




   Counterclaim consists of one or more conclusions of law, to which no response is required. To

   the extent a response is required, Defendant denies any remaining allegations, characterizations

   or implications in Paragraph 11, including any which seek to impute liability to Defendant.

            12.      Count IV has been dismissed in its entirety pursuant to the Court’s May 26, 2020

   Order, therefore no response is required to allegations relating to Count IV. To the extent a

   response is required, Paragraph 12 of the Counterclaim consists of one or more conclusions of

   law, to which no response is required. To the extent a response is required, Defendant denies the

   allegations in Paragraph 12.

            13.      Count IV has been dismissed in its entirety pursuant to the Court’s May 26, 2020

   Order, therefore no response is required to allegations relating to Count IV or to Plaintiff’s

   prayer for relief. To the extent a response is required, Defendant denies the allegations in

   Paragraph 13 and denies that Plaintiff is entitled to any relief.

                                              COUNT V
             (Counterclaim and Crossclaim against all Defendants for CERCLA Cost Recovery
                                      Under Section 113 (f))

            14.      Defendant refers to and specifically incorporates by reference its responses to

   Paragraphs 1 through 13 of Plaintiff’s Counterclaim.2

            15.      Defendant admits it is a “person” as defined in CERCLA Section 101(21), 42

   U.S.C. §9601(21), but denies each and every allegation in Paragraph 15 to the extent directed to

   it. Defendant is without knowledge or information sufficient to form a belief as to the truth or

   accuracy of allegations as to other defendants and therefore denies the same. Paragraph 15 of the

   Counterclaim contains one or more conclusions of law, to which no response is required. To the

   extent a response is required, Defendant denies any remaining allegations, characterizations, or



   2
       See supra note 1.
                                                      6

   ME1 33643711v.1
Case 2:18-cv-11273-MCA-LDW Document 1051 Filed 06/19/20 Page 7 of 10 PageID: 25064




   implications in Paragraph 15, including any which seek to impute liability to Defendant.

            16.      Paragraph 16 of the Counterclaim consists of one or more conclusions of law, to

   which no response is required. To the extent a response is required, Defendant denies the

   allegations in Paragraph 16.

            17.      Plaintiff’s Section 113(f) claim relating to the 2004 RI/FS AOC and the 2012

   River Mile 10.9 Removal Unilateral Administrative Order (“2012 RM 10.9 Removal UAO”) and

   Plaintiff’s crossclaims have been dismissed pursuant to the Court’s May 26, 2020 Order,

   therefore no response is required to allegations relating to those agreements/orders. Defendant

   further states that Paragraph 17 of the Counterclaim consists of one or more conclusions of law,

   to which no response is required. To the extent a response is required, Defendant denies the

   allegations in Paragraph 17. Additionally, no response is required to Plaintiff’s prayer for relief;

   to the extent a response is required, Defendant denies that Plaintiff is entitled to any relief.

                                               COUNT VI
              (Counterclaim and Crossclaim against all Defendants for Declaratory Judgment –
                                            CERCLA)


            18.      Defendant refers to and specifically incorporates by reference its responses to

   Paragraphs 1 through 17 of Plaintiff’s Counterclaim.3

            19.      Defendant admits it is a “person” as defined in CERCLA Section 101(21), 42

   U.S.C. §9601(21), but denies each and every allegation in Paragraph 19 to the extent directed to

   it. Defendant is without knowledge or information sufficient to form belief as to the truth or

   accuracy of allegations as to other defendants and therefore denies the same. Paragraph 19 of the

   Counterclaim contains one or more conclusions of law, to which no response is required. To the




   3
       See supra note 1.
                                                      7

   ME1 33643711v.1
Case 2:18-cv-11273-MCA-LDW Document 1051 Filed 06/19/20 Page 8 of 10 PageID: 25065




   extent a response is required, Defendant denies any remaining allegations, characterizations, or

   implications in Paragraph 19, including any which seek to impute liability to Defendant.

           20.       Paragraph 20 of the Counterclaim consists of one or more conclusions of law, to

   which no response is required. To the extent a response is required, Defendant denies the

   allegations in Paragraph 20.

           21.       Plaintiff’s declaratory judgment counterclaims-in-reply except as they relate to

   the 2007 RI/FS ASAOC and Plaintiff’s crossclaims have been dismissed pursuant to the Court’s

   May 26, 2020 Order, therefore no response is required. To the extent a response is required,

   Defendant denies the allegations in Paragraph 21.

           22.       Plaintiff’s declaratory judgement counterclaims-in-reply except as they relate to

   the 2007 RI/FS ASAOC and Plaintiff’s crossclaims have been dismissed pursuant to the Court’s

   May 26, 2020 Order, therefore no response is required to allegations relating to other

   agreements/orders. Defendant further states that paragraph 22 of the Counterclaim consists of

   one or more conclusions of law, to which no response is required. Additionally, no response is

   required to Plaintiffs prayer for relief; to the extent a response is required, Defendant denies that

   Plaintiff is entitled to any relief.

                                                      Defenses

           Defendant refers to and specifically incorporates by reference as if fully set forth herein

   each and every defense asserted in Defendant’s Answer to Complaint. Defendant reserves the

   right to assert further defenses that may become apparent during the course of discovery. In

   addition to those defenses, Defendant adds the following separate defense to all claims asserted

   by Plaintiff in the counterclaims-in-reply and otherwise:




                                                      8

   ME1 33643711v.1
Case 2:18-cv-11273-MCA-LDW Document 1051 Filed 06/19/20 Page 9 of 10 PageID: 25066




                                       Fifty-Eighth Separate Defense

           Plaintiff’s claims are barred, in whole or in part, by the CERCLA petroleum exclusion,

   42 U.S.C. § 9601(14).

                                           Respectfully submitted
   DATED: June 1 9, 2020
                                           MCCARTER & ENGLISH, LLP



                                           By:    /s/ Joe P. Yeager
                                                  Joe P. Yeager, Esq.
                                                  (jyeager@mccarter.com)
                                                  405 N. King Street, 8th Floor
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 984-6300
                                                  Attorney for Zeneca Inc.

                                           MCGRATH NORTH MULLIN & KRATZ PC LLO

                                                  Thomas C. McGowan, Esq.
                                                  (tmcgowan@mcgrathnorth.com)
                                                  First National Tower, Suite 3700
                                                  1601 Dodge Street
                                                  Omaha, NE 68102
                                                  Telephone: (402) 341-3070
                                                  Attorney for Zeneca Inc.




                                                   9

   ME1 33643711v.1
Case 2:18-cv-11273-MCA-LDW Document 1051 Filed 06/19/20 Page 10 of 10 PageID: 25067




                                  CERTIFICATE OF SERVICE

           The undersigned hereby certifies that true copies of the foregoing Answer and Separate

   Defenses of Zeneca Inc. to Plaintiff’s Counterclaims and Crossclaims was filed on the Court’s

   ECF system, on June 1 9, 2020. The Court’s ECF System will automatically generate and send a

   NEF to all counsel who have appeared in this case, which constitutes service of the filed

   documents.

                                              By:    /s/_Joe P. Yeager__________________
                                              Name: Joe P. Yeager, Esq.
                                                    (jyeager@mccarter.com)
                                                    405 N. King Street, 8th Floor
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 984-6391
                                                    Attorney for Zeneca Inc




                                                 10

   ME1 33643711v.1
